IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MICHAEL E. GOGGINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-6113

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 17, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Michael E. Goggins, pro se, Petitioner.

Jennifer Parker, General Counsel, and Barbara Debelius, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.